IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-82,731-01


              EX PARTE MICHAEL ANTHONY-BARRY JORDAN, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 32285A-86 IN THE 86TH DISTRICT COURT
                             FROM KAUFMAN COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to twenty-five years’ imprisonment. The Fifth Court of Appeals

dismissed Applicant’s appeal in Jordan v. State, No. 05-14-00232-CR (Tex. App.–Dallas Aug. 4,

2014)(not designated for publication).

        Applicant contends that his trial counsel rendered ineffective assistance because counsel

threatened Applicant with a life sentence if he refused to accept the State’s twenty-five year offer;

promised Applicant that, if he plead guilty, Applicant would receive SAFP and ten years probation;
                                                                                                       2

failed to object to an illegal sentence; and, failed to object to the destruction of evidence. Applicant

also alleges his sentence is outside the range of punishment for a second degree felony.

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claim of ineffective assistance of counsel. The

trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall also make findings of fact as to Applicant’s

claim that his sentence is illegal and as to whether Applicant accepted a plea bargain for a

punishment outside the proper range of punishment for his offense. The trial court shall also make

any other findings of fact and conclusions of law that it deems relevant and appropriate to the

disposition of Applicant’s claim for habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall
                                                                                                3

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: March 4, 2015
Do not publish